Citation Nr: 0507961	
Decision Date: 03/17/05    Archive Date: 03/30/05

DOCKET NO.  98-08 950A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Buffalo, New York


THE ISSUE

Entitlement to an initial disability rating in excess of 30 
percent for service-connected migraine headaches.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 



INTRODUCTION

The veteran served on active duty from July 1985 to February 
1997.

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from an August 1997 decision that, inter 
alia, granted service connection and assigned an initial zero 
percent (noncompensable) evaluation for migraine headaches, 
effective February 8, 1997.  The veteran filed a notice of 
disagreement (NOD) with the assigned rating in April 1998.  
The RO issued a statement of the case (SOC) in May 1998, and 
the veteran filed a substantive appeal in June 1998.  
Although prior correspondence from the veteran indicated a 
desire for a Board hearing, in November 1998 the veteran 
submitted additional correspondence that indicated he no 
longer desired a Board hearing.  In April 1999 and in October 
1999, the RO issued supplemental SOCs (SSOCs), reflecting the 
continued denial of an initial, compensable disability rating 
for migraine headaches.

In December 1999, the veteran testified during a hearing 
before an RO Hearing Officer; a transcript of that hearing is 
of record.  Later that same month, the RO Hearing Officer 
awarded an initial disability rating of 30 percent for 
migraine headaches, effective February 8, 1997.  

Because the veteran has disagreed with the initial rating 
assigned following the grant of service connection for his 
migraine headaches, the Board has characterized the issue on 
appeal in light of the distinction noted in Fenderson v. 
West, 12 Vet. App. 119, 126 (1999) (distinguishing initial 
rating claims from claims for increased ratings for already 
service-connected disability).  Moreover, because a higher 
evaluation is available for migraine headaches, and the 
veteran is presumed to seek the maximum available benefit for 
a disability, a claim for a higher rating remains viable on 
appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).  The 
January 2002, May 2003, and July 2003 SSOCs reflect the RO's 
denial of an initial disability rating in excess of 
30 percent for migraine headaches.
  
In September 2003,  the veteran withdrew his prior request 
for a Board hearing, in writing.
 
In December 2003, the Board granted an initial 100 percent 
disability rating for diabetes mellitus, effective the date 
of the grant of service connection (February 8, 1997).  As 
there has been a full grant of benefits with regards to this 
issue, for which an appeal had previously been perfected, the 
matter is no longer before the Board.

Also, in December 2003, the Board remanded the matter of an 
initial disability rating in excess of 30 percent for 
migraine headaches to the RO to afford the veteran due 
process.  Pursuant to the December 2003 remand, the RO 
notified the veteran as to the type of evidence necessary to 
substantiate the claim.  In November 2004, the RO issued a 
SSOC, reflecting consideration of additional evidence 
submitted by the veteran, and the continued denial of the 
claim.

For reasons expressed below, this appeal is being remanded to 
the RO via the Appeals Management Center (AMC) in Washington, 
DC.  VA will notify the veteran when further action, on his 
part, is required.


REMAND

Unfortunately, the claims file reflects that further remand 
of the claim for an initial disability rating in excess of 
30 percent for migraine headaches is warranted, even though 
such will, regrettably, further delay a final decision on the 
claim on appeal.

The Board notes that, in November 2000, the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), was signed into law.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107 (West 2002).  To implement the 
provisions of the law, VA promulgated regulations published 
at 66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2003)).  The VCAA and 
its implementing regulations include, upon the submission of 
a substantially complete application for benefits, an 
enhanced duty on the part of VA to notify a claimant of the 
information and evidence needed to substantiate a claim, as 
well as the duty to notify him what evidence will be obtained 
by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In 
addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
specific additional development to satisfy the duty to assist 
is warranted.  
 
On VA examination in February 2003, the VA examiner reviewed 
the veteran's medical history and subjective complaints of 
daily headache pain, requiring pain medication.  However, the 
examiner did not render any findings as to frequency or 
duration of prostrating attacks, or as to incapacitating 
episodes, if any, associated with the migraine headaches 
(which provides the basis for rating the disability), nor did 
the examiner offer any assessment as to the severity of the 
disability, to include the extent to which the veteran's 
symptoms impair his economic adaptability.   Hence, an 
appropriate VA examination, with findings responsive to the 
applicable rating criteria, is needed to resolve the claim on 
appeal.  The veteran is hereby advised that failure to report 
to the scheduled examination, without good cause, may well 
result in a denial of the claim.  See 38 C.F.R. § 3.655 
(2004).  Examples of good cause include, but are not limited 
to, the illness or hospitalization of the claimant and death 
of an immediate family member.  Id.  If the veteran fails to 
report to any scheduled examination(s), the RO must obtain 
and associate with the claims file copy(ies) of any notice(s) 
of the date and time of the examination(s) sent to the 
veteran by the pertinent VA medical facility.  

Prior to arranging for the veteran to undergo further 
examination, the RO should obtain and associate with the 
claims file all outstanding VA records.  The record reflects 
that the veteran currently receives treatment at VA 
facilities in Buffalo, New York; however, aside from a 
December 2003 statement from the veteran's treating 
physician, no treatment records after June 2003 are of 
record.  The Board emphasizes that records generated by VA 
facilities that may have an impact on the adjudication of a 
claim are considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).  Hence, the RO should obtain and 
associate with the claims file all outstanding records from 
the above-referenced facilities, following the procedures set 
forth in 38 C.F.R. § 3.159(c) (2004), as regards obtaining 
records from Federal facilities.

The RO should also give the veteran another opportunity to 
present information and/or evidence pertinent to the claim on 
appeal, notifying him that he has a full one-year period for 
response.  See 38 U.S.C.A § 5103(b)(1) (West 2002); but see 
also Veterans Benefits Act of 2003, Pub. L. No. 108-183, 
§ 701, 117 Stat. 2651, ___ (Dec. 16, 2003) (to be codified at 
38 U.S.C.A. § 5103(b)(3)) (amending the relevant statute to 
clarify that VA may make a decision on a claim before the 
expiration of the one-year notice period).  After providing 
the appropriate notice, the RO should obtain any additional 
evidence for which the veteran provides sufficient 
information and, if necessary, authorization, following the 
procedures prescribed in 38 C.F.R. § 3.159 (2004).  

The actions identified herein are consistent with the duties 
to notify and assist imposed by the VCAA.  However, 
identification of specific actions requested on remand does 
not relieve the RO of the responsibility to ensure full VCAA 
compliance.  Hence, in addition to the actions requested 
above, the RO should also undertake any other development 
and/or notification action deemed warranted by the VCAA prior 
to adjudicating the claim on appeal.  Moreover, adjudication 
of the claim for a higher initial evaluation should include 
specific consideration of whether "staged rating" 
(assignment of different ratings for distinct periods of time 
based on the facts found), pursuant to Fenderson, is 
appropriate.  

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following actions:

1.  The RO should request from VA 
facilities in Buffalo, New York, all 
outstanding records of evaluation of 
and/or treatment for migraine headaches, 
from June 2003 to the present, following 
the procedures set forth in 38 C.F.R. 
§ 3.159 (2004).  All records and/or 
responses should be associated with the 
claims file. 

2.  The RO should send to the veteran and 
his representative a letter requesting 
that the veteran provide sufficient 
information, and if necessary, 
authorization to enable it to obtain any 
additional pertinent evidence not 
currently of record.  The RO should also 
invite the veteran to submit all 
pertinent evidence in his possession, and 
explain the type of evidence that is his 
ultimate responsibility to submit.  The 
RO's letter should clearly explain to the 
veteran that he has a full one-year 
period to respond (although VA may decide 
the claim within the one-year period).      

3.  If the veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R. § 3.159.  All 
records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the veteran of the records 
that were not obtained, explain the 
efforts taken to obtain them, and 
describe further action to be taken.

4.  After all available records and/or 
responses from each contacted entity are 
associated with the veteran's claims 
file, the RO should arrange for the 
veteran to undergo an appropriate VA 
examination for evaluation of his 
migraine headaches.  The entire claims 
file, to include a complete copy of this 
REMAND, must be made available to the 
physician designated to examine the 
veteran, and the report of the 
examination should include discussion of 
the veteran's documented medical history 
and assertions.  All appropriate tests 
and studies should be accomplished, and 
all clinical findings should be reported 
in detail.  

The examiner should render specific 
findings with respect to the existence 
and extent (or frequency and intensity, 
as appropriate), of any prostrating 
migraine attacks.  The examiner should 
also comment on the frequency and 
duration of any incapacitating episodes 
(episodes of signs and symptoms that 
require bed rest prescribed by a 
physician and treatment by a physician, 
if any).  The examiner should comment on 
the chronicity of the symptoms, whether 
such symptoms are constant, or nearly 
constant, and the effect of such symptoms 
on the veteran's economic adaptability.   

The examiner should set forth all 
examination findings, along with the 
complete rationale for the conclusions 
reached, in a printed (typewritten) 
report.

5.  If the veteran fails to report to the 
scheduled examination, the RO should 
obtain and associate with the claims file 
(a) copy(ies) of any notice(s) of the 
date and time of the examination sent to 
the veteran by the pertinent VA medical 
facility.  

6.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

7.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claim on 
appeal in light of all pertinent evidence 
and legal authority.  The RO must 
document its consideration of all 
applicable criteria for evaluating the 
veteran's migraine headaches, as well as 
whether "staged rating" pursuant to 
Fenderson (cited to above) is warranted. 

8.  If the benefits sought on appeal 
remain denied, the RO must furnish to the 
veteran and his representative an 
appropriate SSOC that includes citation 
to and discussion of all additional legal 
authority considered, as well as clear 
reasons and bases for its determinations, 
and afford them the appropriate time 
period for response before the claims 
file is returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time period.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The





Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).



	                  
_________________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2004).




